UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                No. 08-8341


RONALD GARY,

                   Plaintiff - Appellant,

             v.

MS. BREWINGTON, RN; DOCTOR SHERMAN, MD; MR. DOIGHERTY,
Director of Greenville County Detention Center; COUNTY OF
GREENVILLE,

                   Defendants – Appellees,

             and

GREENVILLE COUNTY DETENTION CENTER,

                   Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Patrick Michael Duffy, District
Judge. (4:06-cv-02216-PMD-TER)


Submitted:    July 13, 2009                   Decided:   July 21, 2009


Before NIEMEYER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronald Gary, Appellant Pro Se. Russell W. Harter, Jr., CHAPMAN,
HARTER   &  GROVES,   P.A.,  Greenville, South   Carolina,  for
Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Ronald        Gary        appeals       the   district     court’s       order

accepting the recommendation of the magistrate judge and denying

relief   on    his     42    U.S.C.        § 1983      (2006)    complaint.       We    have

reviewed the record and find no reversible error.                          Accordingly,

we affirm for the reasons stated by the district court.                            Gary v.

Brewington, No. 4:06-cv-02216-PMD-TER (D.S.C. Sept. 30, 2008).

We deny Gary’s motion for appointment of counsel.                              We dispense

with oral argument because the facts and legal contentions are

adequately     presented           in    the   materials        before   the    court    and

argument would not aid the decisional process.

                                                                                  AFFIRMED




                                                  3